WHEELER, District Judge.
These goods are linoleum of colored material, mixed in making, and taking such form as the pressure of the rollers and resistance of the materials give them. They have been assessed as “inlaid linoleum,” instead of as linoleum “figured or plain,” as claimed, under paragraph 337, of the act of July 24, 1897 (30 Stat. 180 [U. S. Comp. St. 1901, p. 1662]), according to a supposed usage of the trade. The evidence taken in this court negatives such usage. “Inlaid” means laid into a definite space, as a separate part of the material of the structure; and the product is of a higher grade of manufacture, on which the higher duty appears to be laid. As the case now stands, this mixed, or “granite,” linoleum, as it is sometimes called, does not appear to be inlaid linoleum either in fact or in name, and it therefore seems to have been assessed erroneously.
Decision reversed.